Exhibit 10.1

SECOND SUPPLEMENTAL INDENTURE


dated as of February 13, 2015

among

ENOVA INTERNATIONAL, INC.,


The Guarantor Party Hereto

and

U.S. BANK NATIONAL ASSOCIATION,
as Trustee


 

9.75% Senior Notes due 2021

 

--------------------------------------------------------------------------------

 

THIS SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), entered into
as of February 13, 2015, among ENOVA INTERNATIONAL, INC., a Delaware corporation
(the “Company”), TENNESSEE CNU, LLC, a Delaware limited liability company (the
“Undersigned”) and U.S. BANK NATIONAL ASSOCIATION, as trustee (the “Trustee”).

RECITALS

WHEREAS, the Company, the Guarantors party thereto and the Trustee entered into
the Indenture, dated as of May 30, 2014 (as amended, supplemented or waived, the
“Indenture”), relating to the Company’s 9.75% Senior Notes due 2021 (the
“Notes”);

WHEREAS, as a condition to the Trustee entering into the Indenture and the
purchase of the Notes by the Holders, the Company agreed pursuant to the
Indenture to cause any newly acquired or created Subsidiaries to provide
Guarantees in certain circumstances.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and intending to be legally bound, the parties to this Supplemental
Indenture hereby agree as follows:

Section 1.  Capitalized terms used herein and not otherwise defined herein are
used as defined in the Indenture.

Section 2.  The Undersigned, by its execution of this Supplemental Indenture,
agrees to be a Guarantor under the Indenture and to be bound by the terms of the
Indenture applicable to Guarantors, including, but not limited to, Article 10
thereof.

Section 3.  This Supplemental Indenture shall be governed by and construed in
accordance with the laws of the State of New York.

Section 4.  This Supplemental Indenture may be signed in various counterparts
which together will constitute one and the same instrument.

Section 5.  This Supplemental Indenture is an amendment supplemental to the
Indenture and the Indenture and this Supplemental Indenture will henceforth be
read together.

Section 6.  The Trustee shall not be responsible in any manner whatsoever for or
in respect of the validity or sufficiency of this Supplemental Indenture or for
or in respect of the recitals contained herein, all of which are made solely by
the Company and the Undersigned.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the date first above written.

 

 

 

ENOVA INTERNATIONAL, INC., as Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David A. Fisher

 

 

 

 

Name: David A. Fisher

 

 

 

 

Title: CEO & President

 

 

 

 

TENNESSEE CNU, LLC

 

 

 

 

 

 

 

 

By:

CNU Online Holdings, LLC

 

 

 

 

The sole member and manager of the foregoing entity

 

 

 

 

 

 

 

 

By:

/s/ David A. Fisher

 

 

 

 

Name: David A. Fisher

 

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Linda E. Garcia

 

 

 

 

Name: Linda E. Garcia

 

 

 

 

Title: Vice President

 

 